Mu. Chief Justice Del Tobo
delivered the opinion of the Court.
On February 18, 1931, Antonio R. Barceló and Miguel Martorell, alleging that they were the nominees of the Union Party of Puerto Rico, respectively, for the office of Resident Commissioner to the United States, and as a Member of the Board of Review and Equalization of Puerto Rico, and that Eduardo J. Saldana, Executive Secretary of Puerto Rico, had refused to register and record their nominations in the books of his office in order to certify and transmit the same at the proper time to the Insular Board of Elections of Puerto Rico, to be printed on the official ballot that should be used in the general election of 1932, petitioned this Supreme Court for a writ of mandamus to compel the said Eduardo J. Saldana, Executive Secretary of Puerto Rico, to so register their names, claiming that what had been requested of him constituted the fulfillment on his part of a ministerial duty resulting from his office or employment.
After considering the petition a rule was issued directed to the Executive Secretary commanding him to appear before the Court on February 26, 1931, and show cause, if any he had, why the writ of mandamus sought should not be allowed.
On the day set the Secretary appeared and presented his written answer in opposition, to the issuance of the writ. The petitioners also appeared. The Puerto Rican Alliance Party, composed of the Union Party of Puerto Rico and the Puerto Rican Republican Party, represented by its President, Rafael Cuevas Zequeira, asked leave to intervene in the proceeding as an interested party. This was opposed by the petitioners and, in view of the special law on the matter, the Court denied the intervention, but permitted the Alliance to appear as amicus curiae. Oral arguments were made by the *222attorneys for the petitioners, for the Executive Secretary, and for the Alliance Party. The petitioners and the respondent introduced their evidence and on the following day, February 27, 1928, the hearing was concluded. Both the petitioners and the respondent amended their pleading’s, the petition and the answer, substituting these amended pleadings for those originally filed. Instead of further oral argument it was agreed that the parties and the amicus curiae should file briefs, which they did, the ease being finally submitted to the Court on April 2, 1931.
In our opinion the petition for mandamus should he denied. We will set forth our reasons therefor. The conclusions of fact, are based on the pleadings and the evidence. The law governing the case is brief and simple. The applicable jurisprudence would be susceptible of a much broader study than, is allowed by the time at our disposal. However, we shall refer to the fundamental decisions in point.
In the year 1924 there existed in Puerto Rico as principal political parties, duly organized, the Union Party of Puerto Rico and the Puerto Rican Republican Party. Both held conventions for considering a certain movement of approximation initiated by their leaders. The convention of the former was held in San Germán and that of the latter in Mayagüez. As a result, a coalition was agreed upon under the name of Puerto Rican Alliance on the following bases:
“. . . (b) The Puerto Rican Alliance shall assume and exercise all the powers and prerogatives appertaining to the two historical parties of Puerto Rico called the Union Party of Puerto Rico and the Puerto Rican Republican Party.
“(c) The Puerto Rican Alliance shall direct all its efforts to the consecration of full self-government in order to attain the sovereignty of the people of Puerto Rico within the sovereignty of the United States. . .”
In pursuance of that agreement, the central directive committee of the Alliance was organized composed of fifteen permanent members and fifteen alternates, seven permanent *223members and seven alternates, being designated by the convention of the Union Party of Puerto Eico from a list of twenty-one names furnished by the convention of the Puerto Eican Eepnblican Party and another seven permanent members and seven alternates being designated by the convention of the Puerto Eican Eepnblican Party from a list of twenty-one names furnished by the convention of the Union Party of Puerto Eico, the remaining permanent member and alternate member to be chosen by a unanimous vote of the fourteen permanent members so designated.
The organization of the local committees was agreed upon in a similar manner: They should consist of seven members, three of whom should be Unionists, three Eepublicans and the seventh to be designated by the Central Directive Committee. It was expressly agreed that “The Directive Committee shall choose the members of the local committees of the Coalition from among the persons who in the respective municipal districts form the local board of the said party, if persons friendly to the coalition, can be found; otherwise the selection may be made, in whole or in part, outside the local boards. The members of each party in the said committees shall assume the functions corresponding to the party which they represent for the purposes of the electoral and municipal laws.”
The members of the Directive Committee of the Alliance designated unanimously by the convention of the Union Party of Puerto Eico were Antonio E. Barceló, Jesús Benitez, Alfonso Lastra Charriez, Arturo G-onzález Prado, Arsenio Martinez, Miguel Guerra-Mondragón and Nicolás Santini, permanent members; Juan Hernández López, José Castillo, Emilio González, José P. Aponte, Genaro Cautiño, Adriano González and Carlos Brunet del Valle, alternates.
The minutes of the special General Convention of the Union Party of Puerto Eico held in San Germán on the 4th and 5th of May, 1924, conclude as follows:
*224“On the proposal of Mr. Barceló, it was agreed to send a fraternal greeting to the members of the republican convention assembled at Mayagüez and to their illustrious President as well as to the veteran advisers of the Union, Messrs. Francisco de Paula Acuña, Eduardo Giorgetti, and Cayetano Coll y Tosté. Likewise, on motion of Mr. Barceló, it was agreed to record a vote of thanks for the Resident Commissioner of Puerto Rico in Washington, Mr. Córdova Davila, for his patriotic labors in behalf of Puerto Rico.
“Messrs. Rafael Cuevas Zequeira and Juan Hernández López delivered eloquent addresses praising the patriotism shown by the conventions of the two historical parties composing the Puerto Rican Alliance, and the session was closed by Mr. Barceló with the same words uttered in Ponce by the late patriot Román Baldorioty de Castro in the celebrated convention at which the Puerto Rican Autonomist party was organizéd: ‘Glory to God in the highest and peace on earth to men of good will.’
“And the convention was adjourned.”
With these words the separate convention of the Union Party of Puerto Rico was closed, according to the official book containing a record of the proceedings introduced in evidence by the petitioners. They appear on page 126 of that book. The next entry, beginning on page 127, was dated five years later, on August 2, 1929.
Then, the coalition having been formed, the Central Directive Committee began to act at once and, the local committees having been organized, the life of the new political organization so formed was developed through them.
In the same year of 1924, a general election was held in Puerto Rico and the Puerto Rican Alliance went to the polls, the parties forming it preserving their personality and each nominating its candidates, who appeared on the official ballot under the name and emblem of each party. The candidates were the same and those under the Union emblem received 132,755 votes while those under the Republican emblem received 30,286. Also, in the general election of 1924, the Socialist Party cast 56,103 votes and the Historical Constitutional Party cast 34,576 votes. Only 1,041 more voters took part in the election, representing other political organizations.
*225The final result of the election of 1924 was, therefore, a complete majority which gave to the Union and Republican parties combined as the Alliance absolute control of the Senate and of the House for a period of four years. It does not fully appear from the record how the Alliance developed and acted during that period. The book which should attest its official acts is not before us. The Alliance is not a party to this proceeding. It does appear from the record that after the Legislature had been organized with the Alliance in full control it passed an, act which was approved on May 7, 1927, amending the Election and Registration Law, sections 40 and 42 thereof reading as follow's:
“Section 40. — No person shall be a candidate for more than one office, nor for the same office on two or more different tickets. If he has been nominated for two or more offices on one or more tickets or for the same office on two or .more tickets, he must select the office and ticket on which he prefers his name to appear as a. candidate. In the event of a candidate failing to make such selection-prior to twelve o’clock noon on September 30th, his name shall be certified on the ticket and for the office for which he was first nominated. Should it be impossible to determine the office or ticket for which he was first chosen, then his name shall be certified for the office or tickets first named in the petition of certificate nominating him.”
“Section 42. — The name and emblem used to distinguish each of the principal or organized political parties on the election ballot, shall be the same that were used by each such party in the preceding election, unless a change in such name or emblem shall be certified to the Executive Secretary of Porto Rico on or before the 20th day of September of the year of the election in which it is to be used.
“No political party shall adopt as a name or emblem a name or emblem which has been previously used or adopted by another political party, either in whole or in part, if such other party still claims and uses such name and emblem, nor shall any political party use as an emblem on an election ballot the flag or coat of arms of the United States or of Porto Rico, and the Executive Secretary of Porto Rico is hereby authorized and directed to refuse to accept any name or emblem of a political party which shall be offered for registration or record in his office which violates the provisions of *226this Section. If any political party fails to duly register an emblem witb tbe Executive Secretary of Porto Rico on or before tbe 20tb day of September of the year of tbe election in which the same is to be used as required by this Act, the Executive Secretary shall designate an emblem for such party which shall be used to distinguish the said party on the official ballot.
“Any principal or organized political party desiring to change its name or emblem may do so on certificate of the central directing body of said party, filed in the office of the Executive Secretary, ■and such party shall not therefor lose the rights and privileges granted thereto by law as such principal or organized party; Provided, That such parties as at the previous election went to the polls as an alliance or coalition and registered separate tickets jn which the same candidates either totally or in part appeared for the same offices, may file in the office of the Executive Secretary of Porto Rico on petition of the central directing organization of said alliance or coalition, a general name and an insigne for said alliance or coalition containing the insigne of each of the allied or coalition parties, and underneath it one sole ticket shall be registered under the prescriptions of section 40 of the Election and Registration Law as hereby amended; Provided, further, That any alliance or coalition, going to the polls under one name or insigne as determined in the foregoing proviso, shall be considered as one single party with the same prerogatives, rights, and duties as under the law pertained to the parties composing it, and hereafter it shall be considered as a principal or organized party according to the number of votes obtained thereby at the election, as herein provided.
“On or before the 20th day of September of a year in which an election is to be held, each candidate for Senator-at-large or Representative-at-large may file with the Executive Secretary of Porto Rico a simple and distinguishable emblem to be placed by the side of his name on the election ballot. No candidate-at-large shall use any emblem which is the same or similar to an emblem which has been previously adopted and registered and the right to the use of which is still claimed by another candidate or a political party. No candidate shall use the flag or coat of arms of the United States or of Porto Rico as an emblem. Priority in the order of presentation of emblems shall be determined by the dates when they are presented to the Executive Secretary of Porto Rico for such purpose. If two or more emblems equal or similar, in whole, or in part, .are presented to him at the same time, the Executive Secretary shall *227decide by lot or drawing to which, priority belongs. The said lot or drawing shall be made in the presence of the persons or parties affected or interested, or of their representatives, who must reside in San Jnan. The said representatives shall be designated by the said interested persons or parties in all cases where such persons or parties do not hie their emblems personally.
“On the 26th day of September of the year in which an election is to be held the Executive Secretary shall send to the Insular Board of Elections a certified statement of the emblems of all political parties and eandidates-at-large, to be printed on the election ballots of that year, and the said certificate shall be accompanied by drawings made ad hoc in cases of emblems different from those used in the preceding election.”
After the amendment had gone into effect, the Directive Committee of the Puerto Bican, Alliance adopted the following resolution:
“Whereas: By virtue of identical resolutions approved by the general conventions of the Union Party of Puerto Rico and the Puerto Rican Republican Party held in San Germán and Mayagüez respectively on the 5th and 6th, and on the 3rd, 4th and 5th days of May, 1924, the said parties formed a political alliance or coalition under the name of Puerto Rican Alliance;
“Whereas: In accordance also with the resolutions approved by the said conventions the Puerto Rican Alliance would assume and exercise all the powers and prerogatives pertaining to the two historical parties of Puerto Rico called Union Party of Puerto Rico and Puerto Rican Republican Party;
“Whereas: The Directive Committee <ff the Puerto Rican Alliance was authorized to determine the manner of carrying to the electoral ticket its candidates, it being understood that the allied parties would preserve their respective personalities, names, and emblems;
“Whereas: Section 42 of the Election and Registration Law, as amended by the Act of May 7, 1927, provides that—
“ ‘Any principal or organized political party desiring to change its name or emblem may do so on certificate of the central directing body of said party, filed in the office of the Executive Secretary, and such party shall not therefore lose the rights and privileges granted thereto by law as such principal or organized *228party; Provided, That such parties as at the previous election went to the polls as an alliance or coalition and registered separate tickets in which the same candidates either totally or in pare appeared for the same offices, may file in the office of the Executive Secretary of Porto Eico on petition of the central directing organization of said alliance or coalition, a general name and an insigne for said alliance or coalition containing the insigne of each of the allied or coalition parties, and underneath it one sole ticket shall be registered under the prescriptions of section 40 of the Election and Eegistration Law as hereby amended; Provided, further, That any alliance or coalition, going to the polls under one name or insigne as determined in the foregoing proviso, shall be considered as one single party with the same prerogatives, rights and duties as under the law pertained to the parties composing it, and hereafter it shall be considered as a principal or organized party according to the number of votes obtained thereby at the election, as herein provided.’
“Whereas: The Union Party of Puerto Eico and the Puerto Eican Eepublican Party went as allies to the polls in the election of 1924, each party registering its candidates separately, but with the same candidates for all of the offices voted for in the said election;
“WheReas: It is advisable that each party should register in the office of the Executive Secretary of Puerto Eico the said Alliance with the name already adopted for it, that is, Puerto Eican Alliance, so that it may appear in the electoral ticket as a political party and all its candidates may be registered under the emblem or insignia of said Puerto Eican Alliance in compliance with the provisions of section 40 of the Election and Eegistration Law, the Puerto Eican Alliance assuming all of the rights, privileges, and prerogatives granted by law to the said allied parties, ‘Union Party of Puerto Eico’ and ‘Puerto Eican Eepublican Party’;
“Whereas: It is pertinent to adopt as the emblem or device of the Puerto Eican Alliance the one already chosen by the Directive Committee and registered in the office of the Executive Secretary of Puerto Eico, to wit:
“ ‘An evenly balanced pair of scales bearing the name ‘Alianza Puertorriqueña’ and embodying also the names of the two historical parties: ‘Unión de Puerto Eico’ and 'Eepublieano Puertorriqueño,' with their respective insignia: the two hands and the eagle,’
“Now Therefore, Be it resolved by the Directive Committee of the' Puerto Bican Alliance;
*229■‘‘ 1. To request tbe Executive Secretary of Puerto Rico to register the coalition or conjunction of the Union Party of Puerto Rico and the Puerto Rican Republican Party under the common name of the Puerto Rican Alliance which assumes all of the rights, privileges, and prerogatives corresponding by law to the said parties for the purpose of registering under the said emblem of the Puerto Rican Alliance on the electoral ticket to be voted at the next general election the candidates selected by the Puerto Rican Alliance in accordance with its regulations and with the provisions of the Election and Registration Law for all offices to be filled by the said election.
“2. To register in the office of the Executive Secretary of Puerto Rico as the insigne or emblem of the Puerto Rican Alliance the following:
“ ‘An evenly balanced pair of scales bearing the name ‘Alianza Puertorriqueña’ and embodying also the names of the two historical parties: ‘Unión de Puerto Rico’ and ‘Republicano Puertorriqueño,’ with their respective insignia: the two hands and the eagle.’
“3. That this resolution be communicated to the Governor of Puerto Rico, to the Executive Secretary, to the Insular Board of Elections, to the local committees of the Puerto Rican Alliance, and to the public in general.”
This resolution was ratified at a convention of the Alliance held in the Municipal Theatre of San Juan on August 26, 1928, as follows:
“B. — -To ratify the resolution of the Directive Committee of the Puerto Rican Alliance of March 13, 1928, communicated to the Executive Secretary of Puerto Rico, and by virtue thereof the Puerto Rican Alliance will go to the polls under a single ticket and insigne already adopted and registered with the official name of the Puerto Rican Alliance of the Union Party of Puerto Rico and the Puerto Rican Republican Party, the historical names of the two allied parties together with their symbols, personalities, rights, and prerogatives thus remaining as the patrimony of The Alliance.
“That the Directive Committee of the Puerto Rican Alliance, at its meeting of August 28, 1928, resolved to use as the abbreviated name of its collectivity that of Puerto Rican Alliance and under that abbreviated name shall file in the office of the Executive Secretary of Puerto Rico all of the certificates of conventions. ’ ’
*230The ratification was also communicated officially to the Executive Secretary of Puerto Rico by the secretary of the Directive Committee of the Puerto Rican Alliance.
On the 4th of the following month of September there were transmitted to the Executive Secretary of Puerto Rico some one hundred and twenty-five “certificates of convention,” about eighty-two being signed by Antonio R. Barceló, president, and Frank A. Martinez, secretary, and about forty-three by Félix Córdova Dávila, president, and Frank A. Martinez, secretary. We will transcribe the pertinent part of one of those signed by Félix Córdova Dávila, as president, and of one of those signed by Antonio R. Barceló also as president:
“ALIANZA PUERTORRIQUEÑA
“Box 84
“San Juan, P. R.
“Certificate of Convention
“The undersigned, President and Secretary of the Convention bold by the Puerto Rican Alliance Party in San Juan, Puerto Rico,
“Do HeREby Certify: That the members of the said convention having assembled on call for the purpose of nominating candidates of the Puerto Rican Alliance for the offices of Resident Commissioner to the United States, senators and representatives at large and members of the Board- of Review and Equalization who shall appear on the ticket in the next November election, a vote was taken among those present and the result showed that the following gentlemen were nominated:
“For Resident Commissioner to the United States: Félix Cór-dova Dávila.
“For Senators at large: Antonio R. Barceló, Juan Hernández López, Juan B. Soto.
“And for transmission to the Executive Secretary of Puerto Rico in compliance with section 36 of the Electoral Law in force we sign these presents at San Juan, Puerto Rico, this 28th day of August, 1928.
“Félix Córdova Dávila, President. — Frank A. Martinez, Secretary. ’ ’
*231PUERTO RICAN ALLIANCE
“Certificate of ConventioN
“The undersigned, President and Secretary of the Convention held by the Puerto Rican Alliance Party in the municipality of Ponce,
“Do Hereby Certify: That at a called meeting of the electors (compromisarios) of this municipality for the purpose of nominating the candidates of the Puerto Rican Alliance for the office of Mayor and Municipal Assemblymen who should appear on the ticket in the next November election, a vote was taken among those present with the result that the following gentlemen were nominated.
“For Mayor, Guillermo Vivas Valdivieso.
And for transmission to the Executive Secretary of Puerto Rico in compliance with section 36 of the Electoral Law in force we sign these presents at San Juan, P. R., this 31st day of August, 1928.
“Antonio R. Barceló, President. — Frank A. Martinez, Secretary.”
The other certificates are practically the same.
There were sent also to the Executive Secretary by the Puerto Rican Alliance with the said certificates certain documents relative to some substitutions. "VVe will transcribe one of them. It reads:
“Yauco, P. R., September_, 1926.
“Hon. Executive Secretary of Puerto Rico.
“Sir:
“I wish to state hereby that I accept my nomination to substitute Mr. Pedro Olivari as member of the Municipal Assembly made by the Puerto Rican Alliance Party.
“Respectfully, Pedro M. Franceschi.”
With these documents as a basis and with those necessarily contributed by the other parties of the Island, the form of the general official ballot was prepared for the election, of 1928. It contains only three columns.
In the first and under the official emblem of the Alliance appear the names of the candidates of the “Puerto Rican Alliance of the Union Party of Puerto Rico and the Puerto Rican Republican Party. ’ ’ In the second, under the insignia *232of the arm supporting the torch and of the elephant, appear the names of the candidates of the Constitutional Socialist Party. The third column contains no device and is used for the names of “Independent Candidates.”
After the election had been, held in November of the year 1928 and the votes had been canvassed, it was found that 132,826 voters marked their ballots in the column of the “Puerto Eican Alliance of the Union Party of Puerto Eico and the Puerto Eican Eepublican Party,” it being impossible to distinguish their origin. They voted in a single column, under a single name and a single emblem formed, it is true, of attributes of old emblems, but embodied in another new one consisting of a balance which generally symbolizes the idea of justice. In the column of the Constitutional Socialist Party 123,415 votes were cast, and in the third column only ninety-four persons voted.
And thus, in our opinion, as expressed on June 25, 1928, in construing the same law applicable to the present case in Martinez v. Saldaña, 38 P.R.R. 398, was consecrated the creation of a new party or political entity which by reason of the number of its votes continued displaying the position not only of principal party but of the party of the majority in Puerto Eico.
It is evident that disagreements arose within the Alliance after the election of 1928. The petitioners have presented no clear evidence as to the origin of these disagreements. Although they introduced the minute books to which we have referred, they offered specifically only three of them in evidence — that of the San, Germán Convention of 1924, that of the old Central Board of the Unionist Party of 1929, and that of the convention of the so-called Unionist Party of August 24-26, 1929. The minute book of the first meeting of the “Unionist members of the Directorate of the Alliance” was omitted. However, notwithstanding this and the fact that the proceeding herein is one in which, with the exception of the documents already in the possession of the Executive Secre*233tary, all of the new evidence introduced has been under the absolute control of the party applying for the remedy, there is sufficient in the record to justify the conclusion that the said disagreements came into existence after the election of 1928 and did not arise among the groups of diverse origin as such groups, but among the leaders of the two parties already interlaced and fused into .the body of the collectivity. Some of them proposed that the conflict should be submitted to the consideration and decision of a convention of the Alliance as it was constituted., Mr. Barceló objected and contended that a convention of each party should be called for the purpose of outlining the course to be followed in the future. There was no agreement. And it appears from the minute book offered in. evidence that a meeting was called of the “Central Board of the Union Party of Puerto Rico (which remained in recess upon the establishment of the Alliance or pact with the Puerto Rican Republican Party at the San Germán convention of May 4, 1924) together with the Unionist members of the Directorate.”
We have a desire to transcribe in full the minutes of the proceedings, but it would give to this opinion extraordinary length. José L. Berrios, a member of the old Central Board, read the following:
‘‘Distinguished fellow-citizens: It is a great .honor for me to be here and I want to tell you quite candidly that I am not a Unionist except within the Puerto Rican Alliance. After having kept silent during the so-called Truce of God and during the last convention held before the election wherein the fusion of the two branches of the Alliance was tacitly' (and I believe expressly also) effected, it would be very painful for me to retrace the steps already taken along a road full of bitterness and sacrifices, on account of personal considerations where a great amount of pride prevails. I wonder what sensible and patriotic men would think of us if we disbanded under these circumstances which are full of great moment for Puerto Rico, when a solution must be found to the most complicated problems with which we are confronted, to clear the path for our adversaries and our enemies, tireless watchers of our blunders and eager to take *234advantage of them in order to greatly injure our highest ideals. I think that in a caucus of members of the Alliance, some from your side as Unionists and other distinguished fellow-partisans from the Republican ranks, acting all calmly, without prejudice, remembering that we are all Puerto Ricans and that now more than ever, because we had never suffered so many vicissitudes as at the present time, Puerto Rico needs the intelligent, active and thoughtful cooperation of her best citizens in order to find a remedy for the many ills which affect us by making a small sacrifice of our conceit and of that which we call pride, a satisfactory solution might well be reached with no vanquished on either side, the only victor being the Island which is expectantly watching our dissensions.
"Please pardon these humble suggestions and may God enlighten you. ’ ’
President Barceló "states that the question raised by Mr. Berrios is not in order. ‘We have met here,’ he says, ‘we are going to deliberate, we are going to adopt some resolutions, either for or against the whole proposition of Mr. Berrios.’ ”
Immediately Mr. Barceló took the floor and held it for two hours. Other persons took part in the discussion and a motion was made and approved by a majority vote ‘‘calling a great convention of the Union Party of Puerto Rico.” Messrs. Benitez Castaño and José L. Berrios objected and presented to the secretary for incorporation in the minutes the following explanation of their negative votes:
“'WheReas, after carefully considering the questions raised before the persons who composed the Central Board of the Puerto Rico Union at the time of organizing the Puerto Rican Alliance, as to whether or not there should be called a convention of the Union Party of Puerto Rico to decide as to its future status;
"Whereas, as a moral result of the propaganda that has been carried on the coalition is practically made and we are bound to be consistent with the principles which we have been upholding;
"Whereas, legally, after the resolution adopted in the convention of the Alliance of 1928 (subdivision B of Article IX of its program) the two historical parties renounced from that moment in favor of the Alliance to become part of its patrimony their historical names as well as their emblems, personality, rights, and prerogatives;
*235“Now, Therefore, Be it resolved by those present that in their opinion the so-called Central Board has no longer authority to take part in the matters under discussion and which pertain solely and exclusively to the Alliance.”
Messrs. Arsenio Martínez, G-enaro Cautiño, and Leopoldo Figueroa stated that they subscribed to the explanation of the foregoing’ negative vote.
The general convention was convoked, by summoning, as is said, the members of the Central Board and local committees who had been chosen in 1922 for a period of four years and who were, as contended by the petitioners, in recess since the pact of 1924, and was held in the Municipal Theatre of San Juan on August 24-26, 1929. The proceedings appear on pages 140 to 189 of the minute book. A resolution offered by President Bareeló was approved, and its paragraphs 1, 7, and 9 read as follows:
“First: — To terminate the political coalition, and the same is hereby declared to be so terminated and at an end, effected between the Union Party of Puerto Rico and the Puerto Rican Republican Party by resolutions of the general conventions respectively held in San German and Mayagiiez, on May 4, 1924.
“Seventh: — To empower and direct the Central Board of the Puerto Rico Union, and the same is hereby so empowered and directed, to certify this resolution to the Executive Secretary of Puerto Rico for the purpose of complying with the requirements of the Election Law, the Union Party of Puerto Rico preserving the status of principal and independent party which it holds at present.
“Ninth: — The Union of Puerto Rico finally declares that every Unionist, whether a member of the Directorate or of any local committee, or of the Alliance, or any other Unionist who, either with or without representation, attends the proposed convention of the Alliance shall do so in his private capacity but not as a Unionist; therefore, any resolution that may be adopted in said convention shall have neither authority nor legal or moral effect for the purpose of even being taken into account by the Union of Puerto Rico.”
Later another special general convention was called and held at which the petitioners were nominated as candidates. The nominations were communicated to the Executive Sec*236retary and he requested a legal opinion from the Attorney General. Following it, he refused to register the candidates for the fundamental reason that the Union Party of Puerto Rico did not exist as an independent entity by virtue of its fusion with the Puerto Rican Republican Party in order to form the Puerto Rican, Alliance Party, as we have stated.
To complete this recital of the facts in relation to the attitude assumed by the Executive Secretary, it should be stated that the Puerto Rican Alliance communicated to the said Secretary the following resolutions adopted at a regular general convention held in Mayagiiez on August 31 and September 1, 1929. They read as follows:
“I, Juan Valldejuli Rodriguez, Secretary of the General Convention of the Puerto Rican Alliance held in the City of Mayagiiez on the 31st of August and 1st of September, 1929, do hereby certify that Hon. Rafael Cuevas Zequeira was designated by said convention as President of the Puerto Rican Alliance Party.
“I further certify that at the aforesaid General Convention the following persons were designated as Honorary Presidents of the Puerto Rican Alliance:
“1. — -Eduardo Giorgetti,
“2. — Félix Córdova Davila,
“3. — José Tous Soto,
“4. — Mrs. Milagros Benet de Mewton.
"I further certify as Secretary of the Insular Committee of the Puerto Rican Alliance that the Committee met, having been previously called by President Cuevas Zequeira, on September 5, 1929, in thé Capital of Puerto Rico, and proceeded to elect as vice-presidents of the Puerto Rican Alliance, Genaro Cautiño and Francisco Parra Capó.”
“I, Juan Valldejuli Rodriguez, Secretary . . ., do hereby certify:
“That the following resolution was approved by the said general convention:
“Be it resolved by the General Convention of the Puerto Rican Alliance composed of the Union Party of Puerto Rico and the Puerto Rican Republican Party:
"1. — To confirm once more the agreements and resolutions which brought into life the Puerto Rican Alliance ratified by the acts of the General Convention of 1928, said Alliance having been recognized *237and confirmed as a single party by law and by the express will of the electors of the Puerto Rican Alliance in the last election of 1928;
“2. — That the Puerto Rican Alliance, in its internal functions, shall not recognize any other bodies than those by it authorized and created, to the resolutions and regulations of which all Allianeists owe respect and obedience.
“I further certify that at the aforesaid convention of the Puerto Rican Alliance held in the city of Mayagiiez on the 31st of August and the 1st of September, 1929, the following resolution was approved :
“Be it Resolved by the General Convention of the Puerto Rican Alliance composed of the Union Party of Puerto Rico and the Puerto Rican Republican Party:
“1. — That the Central Committee of that collectivity called ‘Directorate of the Puerto Rican Alliance’ be known henceforth as the ‘Insular Committee of the Puerto Rican Alliance.’
“2. — That, this Committee thus designated shall be the successor of the old ‘Directorate of the Puerto Rican Alliance’ and is authorized to exercise all of the powers of said Directorate in the manner prescribed by the rules of the collectivity.
“I further certify as Secretary of the Insular Committee of the Puerto Rican Alliance:
“That the Insular Committee of the Puerto Rican Alliance met in the Capitol of Puerto Rico on September 5, 1929, having been previously called by the president of the collectivity, Rafael Cuevas Zequeira, there being present 34 members and alternates of the Said body, constituting a quorum, at which meeting the following resolution was adopted:
“That the Executive Secretary of Puerto Rico be notified that the Alliance of the Union Party of Puerto Rico and the Puerto Rican Republican Party, at its sovereign convention held on the 3lst of August and 1st of September, 1929, in the City of Mayagiiez, resolved to reaffirm the alliance of the Union Party of Puerto Rico and the Puerto Rican Republican Party for the purposes of paragraph 2 of section 42 of Act No. 1 to amend sections 40 and 42 of the Election and ‘Registration Law of June 25, 1919, as amended and known, according to its own provisions, as the ‘Election and Registration Law’ of May 7, 1927, and that the said Executive Secretary be notified also that in conformity with the Said resolution the Alliance of the Union Party of Puerto Rieo and the Puerto Rican Republican Party still claims for itself and is using its emblem and name of *238Alliance of tbe Union Party of Puerto Rico and the Puerto Rican Republican Party with which it went to the polls at the last general election and as they appear registered in the office of the Executive Secretary of Puerto Rico.”
The Executive Secretary received also a communication from M. Díaz Garcia, as President of the Puerto Rican Alliance, opposing the registration in the office of the Secretary of the name “Union of Puerto Rico” because he considered it prejudicial to the interests of the Alliance -which had the exclusive right to such name.
How is it possible, in the light of these facts and the law, to arrive at any other conclusion than that reached by the Attorney General of Puerto Rico in the opinion rendered by him at the request of the Executive Secretary, advising the latter to refuse the registration sought by the petitioners?
The petitioners contend in their brief that the following questions should be considered:
“1. — That a political party, as any other association not for pecuniary profit, is a voluntary association of citizens with the right to vote, recognized as a juridical entity with sufficient personality to prove its legal existence and to make rules for its own protection while it subsists and is not voluntarily dissolved; but different in its internal organization from a corporation or partnership.
“2. — On account of their juridical nature, two political parties may form a partnership, alliance or coalition between themselves; but can never consolidate or merge into a single one without a previous voluntary dissolution.
“3. — -Any partnership of associations formed for an indefinite period may be dissolved at the will of any of the constituent members of the partnership, alliance or coalition at any time, provided the other partner or association is given notice of the dissolution of the social agreement or contract.
“4. — The last proviso of section 42 of the Election Law, as amended by Act No. 1 of May 7, 1927, is grammatically susceptible of being construed in accordance with the spirit of the American Constitution and our Organic Act.
“5. — If the aforesaid section 42, viewed in connection with section 40 of the Election Law as amended in 1927, could not be construed *239in conformity with our theory, any other construction would be unconstitutional on the four grounds alleged in paragraph 8th of our petition for mandamus.
“6. — If the parties constituting the said alliance were not consolidated and the alliance was dissolved by the will of one of the two parties forming the association or coalition, such parties regained their personality, name, and insigne and must be restored to their former status; and to that end the Executive Secretary should assign to the Union Party of Puerto Eico the number of votes to which it might be entitled from those cast in the last election of 1928, following any rule which in his opinion might be the most reasonable, just, and equitable.
“7. — As this is not a case of two factions or insurgent movements within the same party whose differences could be settled by a central committee, but of two independent parties each claiming the same name, insigne or the prerogative of a principal party, one of them having been organized 27 years ago and the other in the month of September, 1929, the remedy of mandamus lies to compel the Executive Secretary to register the ticket of the party with the right to use the name and insignia of the Union Party.”
Then follows an argument on these questions revealing great mental effort, much legal learning and skill, and extraordinary-ability, but it is shattered on, the rock of consummate facts, of the applicable law, and of the inevitable consequences of the acts themselves.
The pact of 1924 was valid in accordance with the law and the* precedents. The directive bodies of the political parties had authority to act as they did. After the coalition was achieved the electorate followed the leaders and the Alliance was represented in the Legislature by a majority which gave it full control. Why was it necessary to change the law if it was desired to preserve the coalition and at the same time the separate personality of the parties of which it was composed? The reasons for the change adduced by the petitioners do not resist the test of calm reasoning. The wording and purpose of the law as amended are clear. Sections 40 and 42 and sections 14 and 36, which were not amended,' are closely interlaced. They are in pari materia.
*240Section 40 prescribed that no person should be a candidate for the same office on two or more different tickets, and section 42 provided that such parties as at the previous election went to the polls as an alliance or coalition and registered separate tickets in which the same candidates either totally or in part appeared for the same offices, may file in the office of the Executive Secretary of Puerto Rico, on the petition of the central directing organization of said alliance or coalition, a general name and an insigne for said alliance or coalition containing the insigne of each of the allied or associated parties, registering underneath it one single ticket; and it further provided that any alliance or coalition thus going to the polls should be considered as one single party with the same prerogatives, rights, and duties as under the law pertained to the parties composing it, and should be considered as a principal or organized party according to the number of votes obtained by it at the election.
It has been argued extensively by the petitioners in the sense that the verb “consider” used by the Legislature in section 42 can, not have the effect of “converting” into a single party the allied parties which may resort to its provisions. It has been argued also by the Attorney G-eneral that it does have such effect. In our opinion the intention of the Legislature is evident and the wording of the law expresses what the lawmakers meant to say. “Until now the reference was to allied or associated parties. Hereafter, if these parties adopt a general name and register under it a single ticket and so go to the polls, they shall be considered as a single party, that is, shall be held as, shall constitute, shall become converted into, a single party, with the rights and duties of the parties composing the alliance or coalition.” If we examine, for instance, section 14 of the Election Law, we will find that since 1919 the Legislature used the same verb and form —and again used them in amending the section in 1924 — in defining what are the organized parties in Puerto Rico. And thus it said in 1919: “Any political organization which *241has cast twenty per cent of the total vote of the Island for Commissioner to Washington at the previous election, shall be considered as a dnly organized party. ...” And in 1924 it said: “And any political party which has acquired the standing of ‘principal party,’ or ‘organized party’ shall be considered and treated as snch. ...” It is very clear that what that means is that such parties become so by being so considered. The legislators recognize that they have that condition; that they are such organized parties.
Section 36 prescribes the manner in, which political parties, and only political parties, shall hold their conventions and certify the names of their candidates to the Executive Secretary.
It has been insisted that no period of duration was fixed for the pact of 1924. It was not fixed expressly, but considering the special nature and the ends and purposes of political parties, the period could be no other than that of four' years. For the purpose of the election to be held at the end of the four years pursuant to the Organic Act it was necessary to ratify the pact expressly or impliedly, or take some other action. And the Legislators of the Alliance prepared the way for the action thus taken by duly amending the law, and its directive body fully assented to the amended law. It did so knowingly, taking into account the fact that in so doing the Alliance would be considered as a single party with all the consequences appertaining to that status. And we say “knowingly” not only because the language of the law is susceptible of no other construction, but also because it was so expressed invariably in about a hundred and twenty-five certificates of convention signed by the two most conspicuous figures of the Alliance proceeding from the Unionist ranks, Antonio E. Barceló and Félix Córdova Dávila. It was not merely the secretary, but Messrs. Barceló and Córdova Dávila as chairmen of the conventions “held by the Puerto Eican Alliance Party” who so affirmed in official documents. And not only the directors demonstrated that understanding. *242When documents were sent in relation to the candidacies for the election of 1928, proceeding directly from the municipalities, the Puerto Rican Alliance Party is therein expressly mentioned, as in the case of Yauco already referred to. As has been said, conventions are held only by political parties, according to section 36 of the Law, and when the Alliance nominated its candidates by convention it acted in harmony with its express purpose of converting itself into a single party.
But there is more. The resolution by virtue of which the Directive Committee of the Alliance decided to take advantage of the law amended by its legislators ordered that, the Executive Secretary should be requested to register the conjunction of the Union Party of Puerto Rico and the Puerto Rican Republican Party under the common name of the Puerto Rican, Alliance to appear on the electoral ticket as a political party, and directed that the said resolution be communicated to the G-overnor, to the Executive Secretary, to the Insular Board of Elections, to the Local Committees of the Alliances, and to the public in general. And not only was the resolution adopted by the Directive Committee, but it was ratified in a convention of the Alliance held in the Municipal Theatre of San Juan on August 26, 1928, in which ratification it is said, in unmistakable terms, “thus remaining as the patrimony of the Alliance the historical names of the two allied parties, as well as their emblems, personality, rights, and prerogatives.”
And thus it became finally consummated when, in conformity with the resolution of the Committee ratified by the Convention, the Alliance went to the polls in that way.
It is said now that if section 42 of the Election Law be construed as we have construed it, this Court should hold it to be uncon,stitutional. It was not the Alliance that challenged the constitutionality of the Election Law in 1928. It was its adversary, the Constitutional Historic Party. And in the legal proceedings it instituted, the views of this Su*243preme Court to which, we have already referred were stated as follows (38 P.R.R. 400, 401):
“With respect to the name. In 1924 the former Republican Party-split up into two factions. One of them retained the machinery- of the party and continued to be known as Republican Party. The other had a separate convention and became known as the ‘Partido Constitucional Histórico’ and is the real petitioner in this case. The party desires to change its name to become ‘Partido Republicano Puro.’ The respondent as Executive Secretary of Porto Rico and also the intervenor, the Republican Party of Porto Rico, set up that the said Republican Party is still using the name and emblem of the party. The petitioner contends that the Republican PaiTy has agreed upon a fusion with the Unionist Party and that therefore the said Republican Party has lost its personality. The latter, however, contends and shows that this fusion will not take legal effect until the actual day of the election. Section 42 of the Election Law, as amended May 7, 1927, provides:
“ ‘No political party shall adopt as a name or emblem a name or emblem which has been previously used or adopted by another political party, either in whole or in part, if such other party still claims and uses such name and emblem. . .’
“We are convinced that the Legislature has a right to prohibit the use of a name in whole or in part used by another party and that this prohibition will extend to a name that the other party still proposes to use in the coming election. It makes no difference that at the moment of the election or subsequently thereto the other party proposes to fuse itself with still a third party under a different name. The so-called Republican Party until the election has an independent legal existence.”
“The so-called Republican Party until the election has an independent legal existence,” we then said on June 25, 1928. The so-called Union Party of Puerto Rico had an independent legal existence until the day of the election of 1928, we now hold by applying the same test, for the fusion was concerted in conformity with the law and was sanctioned by the electorate.
“We are convinced that the Legislature has a right to prohibit the use of a name in whole or in part used by an*244other party and that this prohibition will extend to a name that the other party still proposes to nse in the coming election/7 we then said also; and applying that ruling to the present case we now hold that as the name “Unión de Puerto Rico” is the patrimony of the Puerto Rican Alliance Party composed of the Union Party of Puerto Rico and the Puerto Rican Republican Party, which claims it in order1 to use it at the next election, the said name “Unión de Puerto Rico’’ can not be used by any other party or group, in accordance with the law which the Legislature had ample power to enact.
In the case of Riter v. Douglass, 109 Pac. 440, 447, an electoral case, it was said:
“.Judge Cooley, in his great work on Constitutional Limitations, states: ‘The rule of law upon this subject appears to be that, except where the Constitution has imposed limits upon the legislative power, it must be considered as practically absolute, whether it operate according to natural justice or not in any particular case. The courts are not the guardians of the rights of the people of the state, except as’ those rights are secured by some constitutional provision which comes within the judicial cognizance. The protection against unwise or oppressive legislation within constitutional bounds is by an appeal to the justice and patriotism of the representatives of the people. If this fail, the people in their sovereign capacity can correct the evil; but courts cannot assume their rights. The judiciary can only arrest the execution of a statute when it conflicts with the Constitution. . . Any legislative act which does not encroach upon the powers apportioned to the other departments of the government, being prima facie valid, must be enforced, unless restrictions upon the legislative authority can be pointed out in the Constitution, and the case shown to come within them.’ Cooley’s Constitutional Limitations (7th Ed.) 236-237. The Supreme Court of Pennsylvania tersely expresses the rule thus: ‘Nothing but a clear violation of the Constitution — a clear usurpation of powers prohibited — will justify the judicial department in pronouncing an act of the legislative department unconstitutional and void.’ Pennsylvania Railroad Co. v. Ribelt, 66 Pa. 169 (5 Am. Rep. 360). Our own Supreme Court, in construing the legislative power of this state, held as follows: ‘That the Legislature has the power to enact any law not prohibited by our Constitution.’ State v. Arrington, 18 *245Nev. 412, 4 Pac. 735. It will be unnecessary to consume any time in considering all that has been said in the arguments and otherwise, as to the wisdom, policy, or expediency of the law in dispute, further than to say that this court has, in conformity with the incontrovertible law, held that as to these matters they are solely within the legislative department to determine, and for this reason no legislative act is subject to judicial repeal. Ex parte Boyce, 27 Nev. 299, 75 Pac. 1, 65 L.R.A. 47; Ex parte Kair, 28 Nev. 132-149, 80 Pac. 463, 113 Am. St. Rep. 817; Id., 28 Nev. 425-439, 82 Pac. 453.”
The powers of the Legislature of Puerto Eico arise from our Organic Act. Nope of the prescriptions and limitations contained in that Act prohibit such action as it took. The matter on which it legislated is within its jurisdiction. The fundamental right of the citizen to the vote was not destroyed or obstructed. Nor was the right of the electors to form groups or parties taken away or abridged. It was regulated. In enacting section 42 of the Election Law the Legislature created.no new party. It simply established the rule under which one could be created.
"We are quite familiar with the principle that if a law admits of two constructions — one making it constitutional and the other placing it beyond the limitations of the constitution —-the former construction should be adopted by the courts; but we think that this principle is not applicable here, because it is our opinion that the law, as it has been construed and Avas well understood by the Union Party of Puerto Eico and the Puerto Eican. Eepublican Party when they resorted to it voluntarily, is not unconstitutional. If perhaps the law could have been attacked as unconstitutional, although it must not be understood that we are so holding, it would have been, in so far as it prohibited the appearance of the same candidates on different tickets.
It is insistently maintained that in order that there could have been a fusion of the two parties into one it was necessary that the two parties should have been dissolved previously. We agree. To what we do not agree is that it was *246necessary to call conventions of the old organizations and secure their consent to the dissolution. The dissolution was in fact agreed to by the acts of the directive bodies and was sanctioned by the electorate.
By the agreement n.ew directive committees were created, insular or central and local, and they assumed the full direction of both parties. We know the sequence of events. It seems that the alliance turned out to be so complete and efficient in, practice that the fusion was concerted from within by the recognized leaders of each of the parties. The amending of the Election Law, the resolution taking advantage of the amendment, the transfer to the patrimony of the Alliance of the names, the personality, the insignia, and the prerogatives of the parties which united in 1924, were all public acts. The only thing lacking was the action of the electorate, the supreme judge, and the electorate spoke in the election of 3928 approving the action of the leaders.
That there was power to act in this manner is deduced, if careful study be given to the matter, from all the cases cited in the briefs defining what are political parties, how they are organized, how they function, and what are their purposes and powers. We shall cite only two.
In Davis v. Hanbrick, 58 S. W. 779, 780, it was said:
“Political parties are voluntary associations for political purposes. They are governed by their own usages, and establish their own rules. Members of such parties may form them, reorganize them, and dissolve them at their will. The voters constituting such party are, indeed, the only body who can finally determine between contending factions or contending organizations.”
And in Morrow v. Wipf, 115 N. W. 1121, 1126-1127, it was declared:
“Political parties are not creatures of the law. They exist independently of statutes; and have inherent power to regulate their own affairs subject only to such legislative restrictions as have been lawfully enacted.
*247"Political parties result from tbe voluntary association of electors. They do not exist by operation of law; and they possess plenary powers as to their own affairs in the absence of legislative regulation. ’5
As we have stated, the disagreements arose after the election of 1928 when the Alliance had already become an organized party, and, as we also said, they did not arise among the groups of distinct origin, but among leaders of the two parties already interlaced and fused into the body of the collectivity. This being so, it is evident that their settlement devolved upon the governing bodies — the Directive Committee and Conventions — of the "Puerto Rican Alliance” itself, and, until these bodies should be called upon to investigate and decide, the Executive Secretary could not act nor could the courts interfere, according to the precedents and the jurisprudence applicable. We believe this to be so clear, that even the petitioners acknowledge it in a way in their seventh proposition. Abundant jurisprudence on the matter may be found in the brief of the amicus curiae.
During all the time devoted, by us to the consideration and decision of this case the only hesitancy we have had is as to whether or not by our action those who so many times carried the old standard to battle would be precluded from freely returning to group themselves under it, but our conscience reacts when we realize that it is not solely the case of the petitioners which is here involved, but also that of their copartners in, the pact and fusion who have not been fully heard and who have given notice that they stand firmly by their commitments and actions. The recognition of the personality which the petitioners claim for themselves implies the destruction of the personality created under the protection of the law by their free will and that of their former friends and associates. Opposing interests are involved and the fairest way is to apply the law as it was enacted, understood, and used, leaving each to abide by the consequences of his own acts.
*248The present is not in.deed a proper case for the issuance of a writ of mandamus. Under the circumstances, the real ministerial duty of the Executive Secretary was performed by him in refusing to register the nominations of the petitioners as candidates of the Union Party of Puerto Rico.
After all, it must be conceded that although the name of a political collectivity has great affective importance and may exert notable influence in the success of an election, it is the electors, who with their votes have the final control of the election. If it be true that the petitions have preserved all the strength of the old party to which they belonged and that the Alliance does not have the support of the voters, the latter will have an opportunity to express themselves at the election of 1932 under any party name that the petitioners may choose to go to the polls in accordance with the law.
The petition for a writ of mandamus must be denied.